         Case 3:20-cv-00017 Document 1 Filed 01/08/20 Page 1 of 5 PageID 1



                                            1
                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA


                                                     CIVIL ACTION NO:_____________
MERLIN KAUFFMAN, an individual

        Plaintiff,

v.

TRANS HIGH CORPORATION, a New
York company and HIGH TIMES HOLDING
CORPORATION, a Delaware company

        Defendant.

                                              /


                                          COMPLAINT

        Plaintiff, MERLIN KAUFFMAN, an individual (hereinafter “KAUFFMAN”) hereby files

this action against Defendant TRANS HIGH CORPOATION, a New York company (hereinafter

“THC”), and HIGH TIMES HOLDING CORPORATION, a Delaware company, (hereinafter

“HIGH TIMES”)(THC and HIGH TIMES collectively referred to as “Defendants”) and states as

follows:

                                 JURISDICTION AND VENUE

     1. This is an action seeking injunctive and other relief as a result of the Defendants’ breach

        of contract under Florida law.

     2. Jurisdiction is expressly conferred on this Court by 28 U.S.C. §1332(a)(1) because the

        parties are citizens of different states and the amount in controversy exceeds $75,000.
     Case 3:20-cv-00017 Document 1 Filed 01/08/20 Page 2 of 5 PageID 2



                                               2
3. Venue is proper in this judicial district. The subject matter of this action concerns rights to

     an internet Domain Name registered by Defendants through internet domain name registrar

     Network Solutions and governed by the Web.com Master Service Agreement.                 The

     Domain Name Master Service Agreement, requires that all disputes relating to rights to the

     Domain Name be brought in the appropriate state or federal court having jurisdiction in

     Duval County, Florida. See Exhibit A, para. 26, Master Service Agreement, attached.



                                      THE PARTIES

4. Plaintiff, MERLIN KAUFFMAN is an individual who currently resides in Puerto Rico.

5. Upon information and belief, Defendant Trans High Corporation (THC) is New York

     company having a principal place of business at 419 Park Ave. S. 16th Floor, New York

     New York 10016.

6. Upon information and belief, Defendant High Times Holding Corporation (HIGH

     TIMES) is Delaware company having a principal place of business at 10990 Wilshire

     Blvd Penthouse Los Angeles, California 90024-3898.

7.   Upon information and belief, THC is a subsidiary of HIGH TIMES.

                         FACTS RELATIVE TO THE COUNT

8. On or about December 27, 2019 KAUFFMAN negotiated a deal to purchase the Domain

     Name 420.com from Defendants.

9. The disputed domain is registered to Defendant THC and is currently registered with

     domain registrar Network Solutions.
    Case 3:20-cv-00017 Document 1 Filed 01/08/20 Page 3 of 5 PageID 3



                                        3
10. KAUFFMAN entered into a written agreement for the sale of the disputed domain through

   the Whats App messaging platform with Adam Levin, the Executive Chair of Defendant

   HIGH TIMES. (See Agreement, Exhibit B, attached).

11. Upon information and belief, Levin, as Executive Chair of HIGH TIMES, had authority to

   enter into such an Agreement for HIGH TIMES and its subsidiary THC for the sale of the

   disputed domain.

12. To consummate the sale, Levin provided KAUFFMAN with the wire instructions for

   Defendant HIGH TIMES.

13. Kauffman wired the agreed amount of $307,500.00 to the account of HIGH TIMES to

   purchase the disputed domain.

14. Kauffman has fully performed his payment obligation under the Agreement established

   with Levin on behalf of Defendants.

15. Subsequent to the Agreement and wiring of the funds, the parties exchanged a draft contract

   purchase agreement to memorialize the purchase which had already occurred in fact.

16. Despite the Agreement between the parties, and the wiring of the purchase price to HIGH

   TIMES, Defendants HIGH TIMES and THC have refused to transfer the domain and

   instead now seek additional monies.

17. Defendants are unsatisfied with the Agreement and have been shopping the disputed

   domain to other third parties.

18. Defendants claim to have additional offers at a higher price and demand that Plaintiff match

   the offers in order to get the domain.

19. All conditions precedent to this matter have occurred or have been met.
    Case 3:20-cv-00017 Document 1 Filed 01/08/20 Page 4 of 5 PageID 4



                                             4


                            COUNT: - BREACH OF CONTRACT

20. KAUFFMAN repeats the allegations of the above paragraphs 1-18 as if fully set forth

   herein.

21. The Purchase Agreement for the disputed domain is established by the parties’ written

   communications and is a valid contract.

22. All conditions precedent for the Agreement have been performed.

23. Defendants committed a material breach of the Purchase Agreement through their failure

   to transfer the disputed domain to KAUFMANN. Instead, Defendants now demand

   additional money for the disputed domain.

24. Defendants additional monetary demands are in direct violation of their obligations under

   the Purchase Agreement terms.

25. Defendants’ breach has caused and is causing immediate and irreparable injury to

   KAUFFMAN and will continue to damage KAUFFMAN unless enjoined by this Court.

26. Although KAUFFMAN has suffered economic damage by the breach of the Agreement

   by Defendants, monetary relief for such breach is inadequate to compensate the injury

   suffered by KAUFFMAN.

27. The terms of the Agreement should be enforced because the enforcement of contracts is

   in the public interest and the balance of hardships favors the transfer of the disputed

   domain to KAUFFMAN pursuant to the Agreement.
        Case 3:20-cv-00017 Document 1 Filed 01/08/20 Page 5 of 5 PageID 5



                                          5
                                  RELIEF REQUESTED

        WHEREFORE, Plaintiff seeks:

        A: An injunction against Defendants compelling the transfer of the disputed domain <

420.com> to the possession of KAUFFMAN.

        B. Awarding to KAUFFMAN such damages it has sustained or will sustain by reason of

Defendants’ breach.

        C. Awarding to KAUFFMAN all gains, profits, property and advantages derived by

Defendants from their unlawful conduct.

        D. Awarding to KAUFFMAN interest, including pre-judgment interest, on the foregoing

sums.

        E. That the Court award KAUFFMAN such other and further relief as the Court may deem

just and proper.



JURY DEMAND

        KAUFFMAN demands a jury trial.


                                           Respectfully Submitted:

                                           /s/Darren Spielman
                                           Darren Spielman, Esq. (FL Bar No 10868)
                                           DSpielman@ComplexIP.com
                                           Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
                                           RKain@ComplexIP.com
                                           Kain Spielman, P.A.
                                           900 Southeast 3rd Avenue, Suite 205
                                           Fort Lauderdale, Florida 33316
                                           Telephone:     (954) 768-9002
                                           Facsimile:     (954) 768-0158
                                           Counsel for Plaintiff
